Mr. Terrance Derral Cavitt December 14, 2015
TDCJ #1126457

Darrington Unit

59 Darrington Rd.

Rosharon, Tx, 77583

TEXAS COURT OF CRIMINAL APPEALS
Attn: Court Clerk

P.O. BoX 12308, Capitol Station
Austin, Tx. 78711

Re: Writ No. ; Ex Parte CAVITT; Enclosed "TRAVERSE" to
Trial Court's Recommendation.

Dear Court Clerk:

Enclosed, please find a copy of Applicant's TRAVERSE to the
Trial Court's "RECOMMENDATION". _ The Writ Number pertaining
to the case is` unknown. Please file said 'TRAVERSE' before
the Court, having the appropriate Jurisdiction over the same,
at the Court's earliest convenience.

Sincerely,

Terrance Derral Cavitt
Applicant Pro Se

RECE!VED lN
COURT OF CR|M|NAL APPEALS

-~ 052182015

Abel Acosta, C|erk

 

LO;&)¢IS;gz/zjfz

Mr. Terranca Decral Cavitt December 14, 2015
TDCJ #1123457

Darrington Unit

Rosharon,.?x. 77583

HARRIS COUNTY COURTHGUSE
Attn: Court Clerk ~

Hon. Maria T. Jackson¢ Judge
1201 Franklin~St@, 14th Fl.,
Houston, Tx. 77002

Re: cause No. 90265§:§; writ Nu. ; ENcLossn vTRAvERsE"
To RESPONDEN¢'$ oRIGzNAL ANswER AND Aboprrom BY mae coURT

 

Dear Court Clerkz

Enclosed, please find.a. °Traverse' to the Respondent*s
Original Answer, filed pursuant to the above styled and
referenced cause number. Please file said 'Traverse’ before
the Court, Ho.. Maria T. Jackson, Judge, having the
appropriate Jurisdiction, over .the same, at the` Court's
earliest convenience. By copy of this letter and the enclosed
‘TRAVERSE', 1 am forwarding the same to the Texas Court of
Criminal 'Appeals, Attn: Hon. Abel Aoosta¢ Clerk, P.O.‘Box
12308, Capitol Station, Austin, Tx. 78711. Your help in
filing said FTravsrsa° before the Court, having the
appropriate Jurisdiction over the same, at the Court*s
earliest convenience, would be greatly appreciated.

Sincerely,

Tetranoe Derral Cavitt
Applicant Pro Sa

Cause No. ggg§§§;g

 

Ex Parte z § In The 339th Judicial
§ District Court of

TERRANCE DERRAL CAVITT, - '- ..
(Applicant) ' § Harris County, Texas

 

APPLIcAm"s ¢mvtnsn- ‘ro
sTATE's oRIGInAL mem '

 

TO THE HONORABLE JUDGES OF SAID 'COURT:

PLEASE» TAKE NOTICE, that COMES NOW, TERRANCE bERRAL
CAVITT, Applicant, Pro Se/ in the above styled and numbered
cause, files this his "TRAVERSE" to the State's Original
Answer/ filed Novemner 19, 2015, and adopted by the Trial
Court on November_gZO, 2015. Applicant contends the State

ignored and displayed flagrant disregard to critical points

,advanced in his Writ, and that the provisions of Article l1.07'd

Sec. 4 is inapplicable to the instant proceedings. In support'

thereof, your Applicant Would present the following:

I.

JUNK SCIENCE WRIT

 

That your Petitioner challenged the Constitutionality of
his confinement under the [Newly Enacted Laws] of Junk Science

permitted by the 'New Provision' of Article 11.073,'et.a1.,

2.
V.A.C.C.P. Said \New hews°'permitting aa challenge in dunn
Scienoe use not implemented, (9/1/14§. until after the filing
o£ his lest advanced Writ. Cense No. 992655-3¢ whicb‘ see
Dismiseed without written order on Marr:n 21, 2007. Moreover,
your Petitioner presented a challenge cna the Constitutioneiity
oi’ his confinement on the [Nenly Enn¢:ted Caee Law] that makes
permissible a challenge on the davenile Prooeeding in the
transference and Jnrisdiotional aspect of a Jnvenile°s case
leaving the original jurisdiction 05 Juvenile Court to the
advancement to Adult Court. See tyson g.,£~;tgte, 451 S.,€€. 3d

28; (Tex. Cr. App, 2914), and its progeny.

11.'
Artgolg ;1.01 S§g. egl}
Thnt .it nos been long recognized the provisions or
Article 11.97 Sec. é(a)(l), permits the filing or o subsequent
Aoplioation for Writ of Hobeas Corpus when, tthe current

claims and issues £have not been and tools not have been}

presently previonely in an original application ...`_be‘c:ause,_ .

the £Factusl or legal §esis for the claim was _UNA‘JAILABL§ on
n the date the A,§splioa.nt filed the previous npplic:ation...“
'Your Appli.eant asserts neither the ['Legal] taeis for n 'Jun$c
Science' challenge,' and tne provisions of §§gg“;g&_$t te,
supra, permitting a challenge on the 'transfersnce' of
Juvenile Court Jurisdiction to Adult Court durisdi€:tion were
all unavailable at the time he £lled his lest Nrit, denied by

' the nonornble Court of Criminal Appeale on-March 21, EGD?.

 

3

III°

The State, and Trial Court, ignored the provisions of
Article ;1.07 Ssc. 4(3)(1) that [Permits] hhs filing of a
Subssquent Writ under the above circumstancss. Your Applicant
asserts ins specifically and pointsdly pressnbsd a challenge to
his cohfinemsnt, using the provisions of the newly enacted
'Juns Scisnce Law', passed by Ssnste Bill §§~, and enacted by
Lsgislation ila Art. §i.O?$,» V;A;C.C.P. Applicanb asserts
this Honorabis Court should give consideration ix> his srgumsnt
of ssn-development of crucial ssgions sf a ‘Tesn»Ags ‘Brain,
that misigstss against criminal cnlpability. (Sse writ ~
§Hsmorandsm of st ~ annexed to the forms). Bscause the Stahe,
snd Trial Court, displayed flagrant disregard to the
provisions ` of Article `11.07_ Ssc. 4(3)(1), and the Nswly
Enactsd Law that provides a 'Junk Sciencs' Writ, shallsnging
the uss of 'Junk Scisnc:e° application to ksy aspects of _his
cass, along with the Nsw Cass Law of goes v. Stass, supra,
this Court ,should reject the Rsspondsnt's rscsmmendstion o§
diswisssl under hhs provisions of Articls 11.07 Ssc; 4,.suprs,
as the same specifically and psintsdly 'Fsrmits' the challenge
agd the subssqusnt filing of the Writ, advanced hstsin. 'Dus
Procsss and the intsxsst of justice would be best served by

this Cosrt pexmitting an 'Evidsntiary Hsaring' on the Msrits.

WHEREFORE, PREMISES@ ARGUMENT and AUTHGRITIES CONSIDERED,
your Apphicant prays this Court would deny the Rsspondent's

recommendation for denial of the Writ, bassd on the provisions

4
of Article_ 11.07 Sac. 4, as axgued, aupra. Applicant
additionally prays this Court would look into the Merits of
his claim,~ as his Case p;esents 2a nbvel argument utilizing
Newly Enacted Law to the facté of bia casa. Alternatively,
Appiicant prays or §hatever othez, further or differedt rexie£
this.Court daam is just and proper, in the inte:est of

justice. It is So prayed for.

Respectfully eubmit£ed,

 

TERRANCE DERRAL CAVITT
Applicant Pro Se

TDCJ #112645
Darrington Unit

59 Darrington Rd.
Rosharén, Tx. 77583

FP DAVIT

PUESUANT.TO TITLB 61 CHAPTER 132¢ VERNON T£XAS CCDE BNNOTATED»
CIVIL PR§UTI¢E AND REMEDIES CODE, AHD 28 U.S.C. S@C. 1745:

I, TRRRANCE DERRAL CAVITT, Petitioner, Pro S@, being
ounranmy canfinad in the Te:za@ Departmemt- of Criminal Jus€:.we
~ lnstieubi@nal Diviaion, at th@.Darrington Unit, Locatad hare
in Brazoria County, Texas, have reda the foxé§oing "TRAVERSE“
TO THB RESP@NBENT'S ANSWER, S@eking redresa from the Court's
improper fact finding while challenging his Ccnstitutionally
infirm@d conviction on "NEW HMRGTHD LAW“, heraby DEPOSE ANS
DECLARE under the pain ana penalties of PER§UR¥ the foregoing
"THAVHRSH" is arms ama curfew to mm vest of App:.icam;'@

belief and knowle@g@:

Execute& on this the say of ‘_, 2015.

 

 

TBRRANCE DERRAL CAVITT
Ap§licant Pro 39
,TDCJ §1126457
warrington Unit
».Ro@haron, Tx. 7?583

 

CERTIFICAT§ OF SERVICE

I, TERRANCE DERRAL CAVITT» Petitioner, Fro Se, files
this his `“"I'RAWISRSEv To Ter s'rwr:'s RESPQNSE", in good faith
and in the interest of justice, seeking redress again@t a
Constitutionally infirmed conviction, hereby CERTIFY that a
true and correcé legible copy of the foregoing-"TRAVERSE" was
§orward@d _and served on the below named and listed parties by
placing the~aame ida the United States Mail, in a wza§per, with

day of

 

\
pra~paid postag§§a££ixed thereto, on this the

mp

1. TEXAS COURT OF CRIMINAL APPEALS
Attn: Court Clerk
P G. Box 12308, Capitol Station
Austin, Tx. 78?11

2. HARRIS COUNTY COURTHCUSE
339th Judicial District Court
Abvn: Court Clerk
1201 Franklin, St., léth Fl.,
Houston, Tx. 77002

 

TERRANCE DERRAL CAVITT
Patitioner Pro Se

TDCJ #1125457
Daxrington Unit
Rosharon, Tx. 77583